Citation Nr: 1636384	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  11-06 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976, October 1977 to June 1984, March 1986 to March 1988, and July 1991 to August 1992.  The Veteran died in August 2002; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In a May 2014 decision, the Board reopened and remanded the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The Board then denied the appellant's claim in an August 2014 decision.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court vacated the Board's August 2014 decision and remanded the matter for action in compliance with a Joint Motion for Remand.

In June 2015 and November 2015 Board decisions, the claim was remanded for further evidentiary development.  The June 2015 Remand directed that the Veteran's claims file be forwarded to a physician for review and an advisory medical opinion, while the November 2015 Remand instructed that the appellant be scheduled for a Board hearing.  A VA advisory medical opinion was obtained in June 2015, and the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  Thus, the Board finds that there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a remand request is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in August 2002 and that the immediate cause of death was intracerebral hemorrhage (ICH).  No underlying causes or other significant conditions were listed on the death certificate.

2.  At the time of the Veteran's death, service connection was in effect for dysthymia, depressed diffusing capacity of the lungs for carbon dioxide, peripheral neuropathy of both lower extremities, residuals of carpal tunnel syndrome surgery on the right, including a lunotriquetral tear, and repaired right inguinal hernia. 

3.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's fatal intracerebral hemorrhage was causally linked to the Veteran's service or any incident of service.

4.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.



CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to by, a disability incurred in or aggravated by his active duty service. 38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the context of a claim for dependency and indemnity compensation (DIC) benefits, VCAA notice must also include: (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Here, correspondence issued in April 2010 satisfied the duty to notify provisions with respect to service connection and notified the appellant of the regulations pertinent to the establishment of an effective date and disability rating, and provided the appellant with the notice elements required by Dingess for how VA determines disability ratings and effective dates, as well as the three required notice elements as mandated by Hupp.  

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the appellant.  All available evidence pertaining to the appellant's claim has been obtained.  The evidence includes the Veteran's service treatment records, VA and private medical records, and the Veteran's death certificate.  The appellant has not identified any outstanding relevant evidence and the Board is aware of none.  

The Board also finds that the medical evidence of record is adequate for the Board to rely upon in this case.  A VA advisory opinion was most recently obtained in June 2015 on remand from the Board.  The medical opinion takes into consideration the appellant's specific arguments, to include consideration of whether it is at least as likely as not that the Veteran's intracerebral hemorrhage was the result of dysthymia or any other service-connected disability, as well as whether these disabilities resulted in a "general impairment of health" which caused or contributed to the Veteran's death.  The Board finds that the opinion contains sufficient evidence by which to evaluate the appellant's claim of service connection for the cause of the Veteran's death and that the Board has properly assisted the appellant in this regard.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2016 Travel Board hearing, the VLJ noted the elements of the claim that were lacking to substantiate the cause of death claim.  The appellant was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the circumstances of the Veteran's death, his pertinent medical history, the extent of any in-service event or injury, and whether the Veteran's death was related to service or to any service-connected disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  Neither the representative nor the appellant have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

The Board finds that VA has satisfied the duty to assist the appellant and may proceed to consider the merits of the claim.

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection for the cause of the Veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2015).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2015).

Contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2015).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.

Here, the Veteran died in August 2002.  According to his death certificate, his death was caused by intracerebral hemorrhage (ICH).  At the time of his death, the Veteran was service-connected for dysthymia, depressed diffusing capacity of the lungs for carbon dioxide, peripheral neuropathy of both lower extremities, residuals of carpal tunnel syndrome surgery on the right, including a lunotriquetral tear, and repaired right inguinal hernia.  The appellant contends that the Veteran's service-connected dysthymia, peripheral neuropathy, and a depressed diffusing capacity of his lungs were all contributory causes of the Veteran's death.

Service treatment records, including examination reports dated in April 1973, February 1986, October 1989, and July 1991, are silent for any reports of a chronic cerebrovascular disorder.   

In February 2011, the appellant submitted articles on strokes, depression, and depression as a risk factor for the incidence of stroke.

In September 2011, a VA medical opinion was provided to address the Veteran's assertion that dysthymia was a cause of the Veteran's death.  The examiner opined that dysthymia did not cause, contribute to, nor hasten Veteran's death from an ICH.  The examiner reasoned that dysthymia is a type of depression with the symptoms that are not as severe as with major depression.  Dysthymia is not a known risk factor for ICH.  

In January 2012, a second VA medical opinion was provided to review the articles submitted by the appellant regarding dysthymia and strokes.  The examiner reviewed the articles and noted that one of the articles stated that "a history of dysthymia demonstrated a similar relationship to stroke, although the estimate was not statistically significant."  The examiner opined that the ICH which resulted in the Veteran's death was not due to or aggravated by his service-connected dysthymia.  The examiner explained that, for two conditions to be related, there needs to be a statistical relationship of significant degree as well as a plausible causality based on the Hill criteria of causality.  In this case, there is an indication of statistical increase of ICH with depression but not with ICH and dysthymia.  In addition, there is not a clearly hypothesized methodology of how dysthymia causes ICH, which raises the question of other potential explanations of the statistical relationship.  Further, the Veteran had other risk factors for hemorrhagic stroke that were the more likely cause of his stroke.

In June 2014, a third medical opinion was provided to determine whether any of the Veteran's service-connected disabilities caused or contributed to the Veteran's death.  The examiner opined that the Veteran's fatal ICH was less likely than not caused or accelerated by any single or combination of service-connected disabilities.  The examiner agreed with the opinions and rationales of the September 2011 and January 2012 examiners regarding dysthymia.  Further, the examiner explained that the Veteran's remaining service-connected disabilities were not anatomically, physiologically, cellularly, or conceptually related to the causation or process of an ICH.  They were found in separate body compartments and were not on the list of risk factors for ICH.  Risk factors for ICH include: hypertension, older age, high alcohol intake, black ethnicity, lower cholesterol and low-density lipoprotein (LDL) cholesterol, lower triglycerides, chronic kidney disease, and diabetes.  These risk factors did not include any of the Veteran's service-connected disabilities.  While peripheral neuropathy and depressed diffusing capacity of the lungs are associated with ICH, they are not causally related to ICH.  Instead, they are associated with diabetes, which is a risk factor for ICH.  

Based on these VA opinions, the Board denied the appellant's claim in an August 2014 decision, finding that there was no suggestion in the record that the debilitating effects of any service-connected disability made the Veteran materially less capable of resisting the effects of the fatal disease or that service-connected disability had material influence in accelerating death.  However, the appellant appealed the Board's August 2014 denial to the Court, and, in February 2015, the Court vacated the Board's August 2014 decision and remanded the matter for action in compliance with a February 2015 Joint Motion for Remand.  The February 2015 Joint Motion found that the Board erred in not sufficiently addressing the adequacy of the medical evidence with regard to relevant regulatory provisions as to the appellant's claim.  In particular, the parties noted that the June 2014 VA medical opinion, upon which the Board relied in its August 2014 decision, indicated that the Veteran's peripheral neuropathy and depressed diffusing capacity of the lungs are associated with his fatal ICH, although not causally related.  The parties determined, "[i]t does not appear that the examiner opined as to whether [the] Veteran's service-connected disabilities resulted in 'general impairment of health' to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death," as set forth in 38 C.F.R. § 3.312(c)(3).

Pursuant to the Joint Motion, in June 2015, the Board remanded the Veteran's claim to obtain advisory medical opinions as to the likelihood that the Veteran's fatal intracerebral hemorrhage was caused by a service-connected disability (either by itself or in combination with other service-connected disabilities), and as to the likelihood that the service-connected disabilities affected his vital organs so as to cause debilitating effects and general impairment of health to an extent that would render a person materially less capable of resisting the effects of other diseases or injury primarily causing death or otherwise resulted in debilitating effects and general impairment of health to an extent that it rendered him materially less capable of resisting the effects of other disease or injury primarily causing his death. 

A VA advisory medical opinion was obtained in June 2015.  Following a review of the record, the VA physician opined that the Veteran's ICH was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected conditions of depressed diffusing capacity of the lungs for carbon dioxide, peripheral neuropathy of both lower extremities, residuals of carpal tunnel syndrome surgery on the right, including a lunotriquetral tear, and/or repaired right inguinal hernia, and dysthymia.

In support of his conclusion, the physician explained that:

[T]he veteran passed away in August of 2002 due to an intracerebral hemorrhage.  The death certificate did not note any underlying causes or contributing conditions, determining the manner of death was natural.  The two opinions requested herein ask: 1) were any of the five SC disabilities, either by themselves or in some combination, contributory to causation for the fatal ICH?; 2) did any of the five SC disabilities (either by itself or in combination) affect the veteran's vital organs so as to cause debilitating effects and general impairment to health to an extent that would render the veteran materially less capable of resisting the effects of other diseases or injury primarily causing death or otherwise resulted in debilitating effects and general impairment of health to an extent that it rendered him materially less capable of resisting the effects of other disease or injury primarily causing his death?

ICH is the second most common cause of stroke, accounting for between 5 and 13% of all strokes.  There are many underlying pathological conditions associated with non-traumatic ICH: hypertension, amyloid angiopathy, ruptured saccular aneurysm, and vascular malformation account for the majority of cases.  Vasculitis, as is congenital vessel abnormalities at birth, are causes, but are less common than the first group, but each involves damage to the intracerebral vasculature.  All of these primary conditions are related in that they are/or lead to vascular injury.  When the vascular injury is sufficient to rupture, if the vessel is in the brain as in this case, the result is ICH.  There are a greater number of secondary causes, these would be those disease conditions or life styles that would lead to HTN and/or atherosclerotic disease that damage the vessels.  These include older age, diabetes, renal disease, smoking, obesity, abnormal cholesterol and triglyceride levels, alcohol in excess, cocaine or amphetamine abuse.  A tertiary cause would be circumstances or conditions wherein blood vessels are not affected directly by the tertiary condition, but if became damaged and ruptured, the circumstances are compounded, such as in disorders of coagulation or with the use of anticoagulants for other conditions.

In the instant case, note that the veteran was older, obese, hypertensive, and had smoked for many years.  Also note, he was not diabetic.

Concerning the first question recited above, as noted in the previous C&P opinions and rationales, the veteran's ICH was opined to be less likely than not (less than 50% probability) proximately due to or the result of any one or combination of the five SC conditions of the veteran.  The rationales are found with the opinions and incorporated herein by reference.  These rationales are valid in that none of the five SC conditions, singly or in any combination, proximately cause or result in intracerebral vascular damage.

The second question recited above deals with the question of whether any of the five SC conditions of the veteran, singly or in any combination, affected his vital organs so as to cause debilitating affects and general impairment of health to an extent that would render a person materially less capable of resisting the effects of other diseases or injury primarily causing his death.  In other words, did any one or any combination of the five SC conditions affect the development of the veteran's intracerebral vascular injury or affect any one of the other diseases the veteran had (older age, obesity, hypertension and/or smoking) that promote intracerebral vascular injury, which resulted in the ICH?  The simple is [sic] answer is no.  

Of the five SC conditions, the residuals of carpal tunnel surgery, including a lunotriquetral tear, and repaired inguinal hernia have no systemic effects.  The carpal tunnel condition, though painful and debilitating, is a local condition only.  The inguinal hernia repair is also a limited local condition, and in fact, the veteran had not had any other residual other than the scar since the surgery in 1991.

The depressed diffusing capacity of the lungs for carbon dioxide (DLCO) seen on the veteran's PFTs did not have an etiology, it was idiopathic; and with the other PFTs being normal, an assumption was made that there may exist an unknown exposure during the veteran's service.  Though this was never established.  The DLCO test is actually a technically difficult test to perform, relying heavily on the patient to be able to perform optimally, and can lead to error rather easily.  However, the record does not reveal whether the technician administering the test made any comment to that effect.  But in light of the other normal results, it is more likely than not that it represents a testing aberration rather than speculating an unknown exposure; especially in light of the fact that the DLCO abnormality did not appear to deteriorate.  Regardless, the remainder of the pulmonary functions were normal: the veteran was able to oxygenate normally, was not retaining carbon dioxide, did not exhibit acid/base imbalance, was not known to have cor pulmonale or isolated pulmonary hypertension.  A depressed DLCO in and of itself does not represent a systemic condition that would affect a vital organ, i.e., especially, in this case, the intracerebral vasculature, or influence or result in debilitating effects on any of the other systemic diseases of the veteran that affect the intracerebral vasculature.

Dysthymia represents a persistent type of mild depression where a person's mood is regularly low.  However, as noted in the previous C&Ps, other than mood there is no medical evidence that dysthymia affects vital organ(s), especially, in this case, the intracerebral vasculature.  Additionally, there is no medical evidence that dysthymia, a mood disorder, would influence or result in debilitating effects on any of the other systemic diseases of the veteran that affect the intracerebral vasculature.

The veteran's peripheral polyneuropathy also was idiopathic, there being no obvious cause, such as atherosclerosis from HTN and/or smoking, he was not diabetic, there was no obvious demyelinating process, no injury, and only some of the peripheral nerves were affected.  A peripheral neuropathy does not affect vital organs, i.e., especially in this case the intracerebral vasculature.  There is no medical evidence that the veteran's peripheral neuropathy would influence or result in debilitating effects on any of the other systemic diseases of the veteran that affect the intracerebral vasculature.

For these reasons, the five SC conditions of the veteran, either singly or in any combination, were not affecting vital organs resulting in debilitating effects and general impairment of health to an extant [sic] that rendered the veteran materially less capable of resisting the effects of the other disease(s) primarily causing his death; i.e., the intracerebral vascular injury occurring in large part from HTN and smoking, with obesity and age contributing.

Lastly, much confusion was likely introduced from the [July 2014] C&P exam, wherein the examiner wrote: "Peripheral neuropathy is associated with ICH, because it is related to diabetes.  Diabetes is a risk factor for ICH.  Peripheral neuropathy is associated with ICH, but is not causally related to ICH.  BLE peripheral neuropathy is effectively a surrogate for diabetes mellitus.  Depressed pulmonary CO2 diffusing capacity is worsened by diabetes.  The decreased diffusing capacity is associated with ICH, but the association occurs due to the relationship of decreased diffusing capacity with diabetes.  Depressed pulmonary CO2 diffusing capacity is associated with ICH, but is not causally related to ICH.  The decrease in diffusing capacity is effectively a surrogate for diabetes mellitus."  However, these statements have no bearing on the instant case.  Peripheral neuropathy and, less commonly, depressed DLCO can be seen as sequelae to diabetes.  However, the veteran was not a diabetic; the veteran's peripheral neuropathy was not due to diabetes; the veteran's depressed DLCO was not due to diabetes.

After a thorough review of this evidence, the Board finds that service connection for the cause of the Veteran's death is not warranted.  In making this determination, the Board finds it significant that the only evidence of record indicating a possible nexus between the Veteran's death and his military service are the appellant's contentions.

The Board has considered the appellant's contention that the Veteran's service-connected dysthymia, peripheral neuropathy, and a depressed diffusing capacity of his lungs are all contributory causes of the Veteran's death.  However, the claim at issue is not one for which a lay person is competent to provide evidence of nexus, in the absence of medical evidence or opinion to support the lay evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (outlining the situations where lay evidence is competent and sufficient to establish a diagnosis of a condition); Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006) (holding that the Board cannot find that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical records).  There is no such evidence in this case.  The appellant's lay statements are not competent to establish a nexus between the Veteran's service-connected disabilities and ICH.  

In this case, there is no competent medical evidence or opinion to corroborate the appellant's contentions.  The Board also finds it significant that the VA examiners in June 2014 and June 2015 found that after review of the claims file, pertinent medical history, and articles submitted by the appellant, that the Veteran's cause of death was not related to service.  The probative values of the June 2014 and June 2015 VA opinions are high as the physicians were fully informed of the Veteran's medical history, provided fully articulated rationales, and the opinions were supported by reasoned analyses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

There is no suggestion in the record that the debilitating effects of service-connected disabilities, either alone or in combination, made the Veteran materially less capable of resisting the effects of the fatal disease or that service-connected disability had material influence in accelerating death.  The appellant does not contend and there is no showing that an ICH was incurred during service or manifested as a chronic disease within a year after discharge from service in 1992.  Thus, there is no basis upon which to conclude that the Veteran's ICH was incurred in or aggravated during military service, including on a presumptive basis.  See 38 C.F.R. § 3.303, 3.307, 3.309 (2015).

In sum, a clear preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  It follows that the Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).  Therefore, the claim must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


